Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,3,5,6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Four lines from the end of claim 1, the term “cemented carbide-M series (WC + TiC + TaC + Co)” is an indefinite range-within-a-range recitation.  Which recitation should be given weight, or both?  There are alloys made of (WC + TiC + TaC + Co) that are not part of the M series.  Some may consider there to be alloys within the M series that have compositions other than (WC + TiC + TaC + Co).
On the last line of claim 1, the term “alloy tool steel (SKD11)” is an indefinite range-within-a-range recitation.  Which recitation should be given weight, or both?  There are tool steel alloys that have compositions other than SKD11.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bessey et al.(4,677,838) in view of Kim et al.(2015/0183019) and Kimura (4,940,557).
Examiner takes Official Notice that it is old and well known for shearing dies to use heating devices in their pad dies to heat the workpiece prior to cutting.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example of this is Bessey, who shows in figure 6 a heating device (55) in the upper and lower pad dies.  Additional references can be provided if challenged, as this is common.
Examiner takes Official Notice that it is old and well known to employ two electrodes to pass a current through a workpiece, to heat and soften the material to make it easier to cut.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.  An example of this is Kim, who shows in figure 7 that one of the electrodes can be on the die pad, and the other can be on the moving tool.  Additional references can be provided if challenged, as this is common.
It would have been obvious to one of ordinary skill to have modified a shearing die having a heater in the pad die, such as Bessey or a similar reference, by adding a pair of electrodes, such as in Kim or another reference, in order to increase the softening of the workpiece in the area to be cut.
As seen in the various figures of Kim, the electrodes can be in a variety of locations, including one on the moving tool and one or more on the pad dies (figure 7).  Kim’s electrode on the moving tool is spaced from the cutting edge to avoid damage.  
If one was to argue that Bessey does not need a second heating mechanism, Examiner notes that different types of heaters are more or less effective based on distance and time from the cutting line, and sometimes it is most effective to have two or more different types of heaters.  For example, Bessey himself teaches a 1st type of heater (1) spaced from the cutting line, and the a 2nd type of heater (55) closer to the cut line.
Kim’s electrodes are not indicated as being copper.  However, in the art of heating cutting tools with electrodes, it is well known for the electrode to be copper, as seen in Kimura’s column 5, line 3.  It would have been obvious to one of ordinary skill to have further modified Bessey by making the electrode out of copper, as taught by Kimura, and since copper is known to be highly conductive.
In regard to the new recitation that the die first portions are made of cemented carbide-M series (WC + TiC + TaC + Co), Examiner takes Official Notice that prior to Applicant’s date of invention, it was well known to employ cemented carbide-M series (WC + TiC + TaC + Co) for use in cutting tools.  Mitsubishi sells this material explicitly for cutting tools (note Mitsubishi document made of record).  It would have been obvious to one of ordinary skill to have made the die first portions of cemented carbide-M series (WC + TiC + TaC + Co), since this material has a high heat resistance that would be appropriate for this situation (see Mitsubishi document).  Additional documents on this material are readily available and can be provided if challenged.

In regard to claim 3, note the polarities indicated in Kim’s various figures.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bessey et al.(4,677,838) in view of Kim et al.(2015/0183019) and Kojima et al.(7,114,895) as set forth above, and further in view of Ishizuka et al.(2018/0361458).
The device, as modified in paragraph 3 above, has all the recited limitations except for a cooling system.
Examiner takes Official Notice that it is old and well known to add cooling channels to machine tools, including refrigerants and a compressor, so as to prevent thermal expansion problems that will cause misalignments or inaccuracies.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.  Some examples of this are Ishizuka (25) and Kojima (lines 30-34, column 3).  Additional references can be provided if challenged, as this is common.


Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724